 Case 1:16-cr-00622-FB Document 81 Filed 03/19/21 Page 1 of 7 PageID #: 1460




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------x
 UNITED STATES,
                                                     MEMORANDUM AND ORDER
                       Plaintiff,
                                                     Case No. 1:16-CR-00622-FB
        -against-

 AARON ROBINSON,

                        Defendant.
 ------------------------------------------------x

 Appearances:
 For the Plaintiff:                                  For the Defendant:
 ALEXANDER MINDLIN, ESQ.                             JAN ROSTAL, ESQ.
 U.S. Attorney’s Office                              Federal Defenders of New York
 271 Cadman Plaza East                               One Pierrepont Plaza, 16th Fl.
 Brooklyn, NY 11201                                  Brooklyn, NY 11201


BLOCK, Senior District Judge:

       Aaron Robinson was found guilty of possession of child pornography after a

jury trial. On February 22, 2021, the Court imposed sentence but reserved its

decision on the issue of restitution.

       It is the government’s burden to establish a victim’s entitlement to restitution

and the appropriate amount. See 18 U.S.C. § 2259. The government seeks an award

of $3,000 restitution on behalf of ten identified victims, for a total of $30,000.

       The defendant has expressed deep remorse and communicated a desire to

compensate victims of child pornography offenses using sales of his self-produced

                                                1
 Case 1:16-cr-00622-FB Document 81 Filed 03/19/21 Page 2 of 7 PageID #: 1461




music, which is available online. See ECF No. 75; ECF No. 77 at 2-3. However,

defense counsel frames this as a voluntary offer. Defense counsel’s legal position is

that restitution can only be ordered for images included within the offense of

conviction and losses proximately caused by defendant’s crimes of conviction. See

ECF No. 77 at 1-2.

       For the reasons that follow, the Court is persuaded that the government has

met its burden and awards $3,000 to each of the ten victims who have requested

restitution.

                                         I.

       On June 13, 2016, a Homeland Security Investigations (“HSI”) agent used

investigative software to identify a computer transmitting child pornography over

the internet. The computer used a peer-to-peer file sharing network known as eMule

to distribute four files that depicted child pornography. On September 14, 2016, HSI

agents executed a search warrant at Robinson’s residence and seized various

electronic devices.

       After he was arrested, Robinson waived his right to silence and was

forthcoming with the investigating agents. See PSR ¶ 12. He gave up his passwords

willingly and admitted to possessing child pornography. Id.

       This case went to trial in October, 2019. The government presented evidence

that Robinson had thousands of images and hundreds of videos depicting child


                                         2
    Case 1:16-cr-00622-FB Document 81 Filed 03/19/21 Page 3 of 7 PageID #: 1462




pornography on computers at his apartment. The government established that

Robinson’s computer was used to transmit four images of child pornography to a

computer controlled by the government using eMule. The trial established that child

pornography materials were in the folder of Robinson’s computer where downloads

from the eMule program were stored. The government demonstrated that Robinson

viewed the child pornography on his computer. Although the government had

control of his electronic devices, it found no evidence that Robinson was

communicating with other consumers of child pornography or children in an

inappropriate manner. There is no evidence that Robinson ever engaged in sexual

contact with a child.

        At trial, defense counsel conceded in her opening statement and during

summation that Robinson was guilty of possession. The defense at trial was that the

government failed to establish receipt of child pornography – which carries a five-

year mandatory minimum term of incarceration – beyond a reasonable doubt. After

deliberating for several days, the jury agreed and found Robinson guilty of

possessing child pornography. Specifically, in count two of the verdict sheet, the

jury found Robinson guilty of possession of child pornography based solely on the

image identified as “7yo Katty… .”1


1
  Robinson was found guilty of counts one and two of the verdict sheet. See Court
Exhibit No. 12. Pursuant to United States v. Polouzzi, 564 F.3d 142 (2d Cir. 2009),
the parties agreed that one of those counts must be dismissed. Based on the
                                         3
 Case 1:16-cr-00622-FB Document 81 Filed 03/19/21 Page 4 of 7 PageID #: 1463




                                          II.

      Preliminarily, the Court believes the restitution issue turns on two threshold

questions. The first is whether Robinson possessed the images and videos of the ten

victims on whose behalf the government is seeking restitution. See Paroline v.

United States, 572 U.S. 434, 458 (2014) (requiring a showing that “the defendant

possessed a victim’s images”). The second is whether Robinson’s possession of

these images proximately caused harm to the identified victims. See Paroline, 572

U.S. at 448 (“proximate cause forecloses liability in situations where the causal link

between conduct and result is so attenuated that the so-called consequence is more

akin to mere fortuity”).

      As to the first question, defense counsel conceded during the sentencing

proceeding on February 22, 2021 that there was no factual dispute about whether the

images and videos connected to the identified victims were on Robinson’s devices.

See Transcript of Sentencing Proceeding at 7-8, United States v. Aaron Robinson,

1:16-cr-00622-FB (E.D.N.Y. Feb. 22, 2021) (“We don't have a factual dispute about

the defendant’s possession of materials. But the materials the government is

referring to are not in the count of conviction.”).




government’s requested dismissal of Count 1 and the defendant’s lack of objection,
the court orally dismissed Count 1 at the sentencing hearing on February 22, 2021.
See ECF No. 68, 74, 77.
                                           4
 Case 1:16-cr-00622-FB Document 81 Filed 03/19/21 Page 5 of 7 PageID #: 1464




      As to the second question, the Supreme Court has made clear that causation

can be established in situations like this one – involving possession of child

pornography. In Paroline, the Supreme Court explained that “the victim’s costs of

treatment and lost income resulting from the trauma of knowing that images of her

abuse are being viewed over and over are direct and foreseeable results of child-

pornography crimes, including possession, assuming the prerequisite of factual

causation is satisfied.” Id. at 449; see also United States v. Hagerman, 586 F. App'x

64, 65 (2d Cir. 2014). The Supreme Court added, “[w]e have no doubt that both

proximate and factual causation were established.” Paroline, 572 U.S. at 449.

                                          III.

      Defense counsel contends the Court cannot order restitution because a

“straightforward reading of § 2259(c) indicates that the term ‘a crime’ refers to the

offense of conviction.” Paroline, 572 U.S. at 445. Taking this isolated sentence out

of context would, in the Court’s view, be inconsistent with the Supreme Court’s

decision in Paroline. The Court is unaware of precedent from the Supreme Court or

Second Circuit establishing that restitution in impermissible where the count of

conviction specifies a specific image, but all parties agree that other illicit materials

– depicting identified victims seeking restitution – were possessed by the defendant.

Focusing narrowly on this statement would be an improper elevation of form over

substance and would contradict the broader remedial purposes identified by the


                                           5
 Case 1:16-cr-00622-FB Document 81 Filed 03/19/21 Page 6 of 7 PageID #: 1465




Supreme Court. See Paroline, 572 U.S. at 457 (“The law makes restitution

‘mandatory,’ § 2259(b)(4), for child-pornography offenses under Chapter 110,

language that indicates Congress’ clear intent that victims of child pornography be

compensated by the perpetrators who contributed to their anguish. It would

undermine this intent to apply the statute in a way that would render it a dead letter

in child-pornography prosecutions of this type.”).

                                         IV.

      The government has requested the minimum monetary damages permitted

under the relevant statutory scheme for each of the ten identified victims. See 18

U.S.C.A. § 2259(b)(2)(B) (“the court shall order restitution in an amount that reflects

the defendant's relative role in the causal process that underlies the victim's losses,

but which is no less than $3,000”). As a result, analysis of the optional Paroline

factors is unnecessary. Id. at 460. As the Second Circuit has explained, “a district

court is only required to ascertain by a preponderance of the evidence a reasonable

approximation of losses supported by a sound methodology before imposing

restitution.” United States v. Pinto, 675 F. App'x 64, 65-66 (2d Cir. 2017). The Court

is persuaded that there is sufficient evidence to establish by a preponderance that the

defendant knowingly possessed images depicting the abuse of John Does 1-V, Alice,

Andy, Cindy, Donatello, and Kauzie, who continue to suffer harm caused by the




                                          6
 Case 1:16-cr-00622-FB Document 81 Filed 03/19/21 Page 7 of 7 PageID #: 1466




ongoing traffic in their images. As a result, the Court awards each of the ten

identified victims $3,000 in restitution.

                                  CONCLUSION

      For the foregoing reasons, defendant is ordered to pay restitution in the

amount of $3000 to John Does 1-V, Alice, Andy, Cindy, Donatello, and Kauzie.

SO ORDERED.

                                                _/S/ Frederic Block_________
                                                FREDERIC BLOCK
                                                Senior United States District Judge

   Brooklyn, New York
   March 19, 2021




                                            7
